03-15-00007-CV


January 21, 2015


Gaines West
West, Webb, Allbritton
1515 Emerald Plaza
College Station, TX 77845

Re: Cause No. D-1-GN-14-001635
    John Doe v Board of Directors of the State Bar of Texas

Dear Mr. West:

This letter is regarding your Request for Reporter’s Record in the above-styled
case.

I was not the Reporter at the hearing on July 23, 2014.

Sincerely,


/s/ Meanette J Salgado______
Meanette J Salgado, CSR, RPR
Official Court Reporter
126th Judicial District Court
P.O. Box 1748
Austin, Texas 78767

CC: Jeffrey D. Kyle, Third Court of Appeals